DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2022 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 05/24/2022. Claims 1, 11 have been amended. Claims 1-2, 7-8, 11 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 recites “automatically releasing an interlock on the treatment machine when it is determined, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, which enables the radiation treatment to be performed.” However, the as-filed disclosure does not appear to describe the “releasing” being an automatic function. The specification only mentions: “Release for treatment only happens when the comparison carried out by computer and the algorithms used there produce a correspondence, or at least a high degree of correspondence” (page 2, lines 13-15); “In the context of an automated performance of radiation treatment, it is also advantageous when the release for treatment directly or indirectly affects the treatment machine and/or the treatment therapy, i.e., after positive patient validation. An interlock release then occurs so that the radiation process can start when the patient is properly  positioned” (page 4, lines 1-5); “Only after successful patient validation, i.e., after explicit confirmation of the "correct" patient, is there an interlock release with a physician-specified dose rate at the machine. In a flow chart, Fig. 2 shows how the patient validation can occur in the sense of an automated process until a safety circuit is released, after which the radiation procedure can occur” (page 5, lines 15-20). The disclosure describes the computer performing the comparison and validation in an automated process, the disclosure describes an automated performance of radiation treatment, and the disclosure describes a release of an interlock associated with the automated process, but the disclosure does not describe the computer releasing an interlock on the treatment machine with little or no direct human control and the disclosure does not describe the computer releasing an interlock when it determines that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence. Because no additional information is given, the disclosure fails to provide written description support for “automatically releasing an interlock on the treatment machine when it is determined, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, which enables the radiation treatment to be performed.” As such, it constitutes new matter.
Claims 2, 7-8 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Patent Pub. No. US 2006/0204050 A1) in view of Simon et al. (U.S. Patent App. Pub. No. US 2013/0048883 A1, hereinafter referred to as "Simon").
Regarding (currently amended) claim 1, Takizawa teaches a method for computer-aided patient validation before performing radiation therapy, comprising: 
recording and saving patient-specific data in a validation database as reference features, wherein biometric characteristics of a patient's face serve as the reference features (Takizawa: ¶ 0039, i.e., “The face authenticating dictionary 17 registers (stores) plural items of dictionary information in advance as characteristic information on a face specific to each person based on a face image of a person”; ¶ 0055, i.e., “registers characteristic information on a face image picked up by the short distance camera 18 in the entrance and exit management apparatus (face identification dictionary 17)”); 
detecting, by a computer, an event including entry of a current patient into a radiation treatment room (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the detecting, by a computer, an event including entry of a current patient into a location and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an radiation treatment room; ¶ 0036) or closing of a radiation shielding door, wherein detection of the event automatically triggers the computer-aided patient validation including: 
ascertaining current patient features of the current patient by sensors of a camera-based gate terminal at an entrance area of the radiation treatment room that capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face, wherein the biometric characteristics of the current patient's face serve as the current patient features (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the use of a camera-based gate terminal at an entrance area to capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an entrance area of a radiation treatment room; ¶ 0036); and 
comparing, by a computer, the current patient features with the reference features before performing radiation therapy, wherein comparing the current patient features with the reference features comprises automatically comparing, by the computer, the biometric characteristics of the face of the current patient with the patient-specific data in the validation database and determining a patient identity (Takizawa: ¶ 0036, i.e., “correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance”) from which a patient with a wrong identity in a hazard zone of the radiation treatment room can be determined (Examiner interprets the reason for determining a patient identity as intended use, which does not distinguish the claimed invention from the prior art); 
Yet, Takizawa does not explicitly teach, but Simon teaches, in the same field of endeavor,
releasing, by the computer, the current patient for radiation treatment by a treatment machine only when the comparison produces a specifiable degree of correspondence, wherein releasing the current patient for radiation treatment includes: 
determining, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence (Simon: ¶ 0030, i.e., “Once the verification criteria are satisfied”; ¶ 0031, i.e., Simon teaches “entry of verification criteria, and acceptable data, ranges, thresholds, etc. that satisfy the criteria,” which in the context of Takizawa, a person having ordinary skill in the art would have understood could be the specifiable degree of correspondence for the comparison of the current patient features with the reference features), and 
automatically releasing an interlock on the treatment machine when it is determined, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, which enables the radiation treatment to be performed (Simon: ¶ 0027; ¶ 0030, i.e., “Once the verification criteria are satisfied, the treatment safety device 14 releases the indicator 22 and/or interlock 24”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right site” as the claimed determination when the patient is properly positioned); and 
excluding treatment of a patient with a wrong identity, and preventing a patient with the wrong identity from being located in the hazard zone of the radiation treatment room (Simon: ¶ 0015, i.e., Examiner interprets the “preventing improper operation of the treatment delivery device” as the claimed preventing a patient from being located in the hazard zone because the device is not hazardous if it is not operating; ¶ 0023, i.e., “The treatment safety module 20 determines whether predetermined treatment verification criteria are met and, based on the determination, operates the treatment safety device 14 to prevent improper operation of the treatment delivery device 12”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right patient” as the claimed determination of a patient with a wrong identity).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the releasing, by the computer, the current patient for radiation treatment by a treatment machine only when the comparison produces a specifiable degree of correspondence, wherein releasing the current patient for radiation treatment includes: determining, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned; and excluding treatment of a patient with a wrong identity, and preventing a patient with the wrong identity from being located in the hazard zone of the radiation treatment room, as taught by Simon, within the system of Takizawa, with the motivation to “prevent unsafe delivery of radiation to a patient” (Simon: ¶ 0022).
Regarding (previously presented) claim 2, Takizawa and Simon teach the method according to claim 1, wherein the patient-specific data of the validation database is addressable or retrievable via a patient identification from an external patient database (Takizawa: ¶ 0093, i.e., “when the ID number and the password have been inputted…a processing operation for registering dictionary information described later (or updating processing operation) is carried out (step 26)”; ¶ 0099-0100).
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 7, Takizawa and Simon teach the method according to claim 1, wherein the biometric characteristics are determined by camera, both to generate the reference features (Takizawa: ¶ 0055) and to ascertain the current patient features (Takizawa: ¶ 0035-0036), and are processed in a computer (Takizawa: ¶ 0035-0036; ¶ 0055; ¶ 0065-0066).
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 8, Takizawa and Simon teach the method according to claim 1, wherein the reference features are adapted to patient features that are altered over a phase of treatments, or the reference features are updated to adapt to a reality of the current patient (Takizawa: ¶ 0099-0100). 
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 11, Takizawa teaches a device for computer-aided patient validation before performing radiation therapy, comprising a computer programmed to operate in response to execution of computer-executable instructions that, when executed, cause the computer to: 
detect an event including entry of a current patient into a radiation treatment room (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the detecting, by a computer, an event including entry of a current patient into a location and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an radiation treatment room; ¶ 0036) or closing of a radiation shielding door, wherein detection of the event automatically triggers the computer-aided patient validation including causing the computer to: 
access a validation database containing patient-specific data as reference features, wherein the patient-specific data are biometric characteristics of a patient's face; 
ascertain current patient features of the current patient by sensors of a camera-based gate terminal at an entrance area of the radiation treatment room that capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face, wherein the biometric characteristics of the current patient's face serve as the current patient features (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the use of a camera-based gate terminal at an entrance area to capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an entrance area of a radiation treatment room; ¶ 0036); 
compare the current patient features with the reference features from the validation database before performing radiation therapy, and determine a patient identity (Takizawa: ¶ 0036, i.e., “correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance”) from which a patient with a wrong identity in a hazard zone of the radiation treatment room can be determined (Examiner interprets the reason for determining a patient identity as intended use, which does not distinguish the claimed invention from the prior art); 
Yet, Takizawa does not explicitly teach, but Simon teaches, in the same field of endeavor,
release the current patient for radiation treatment by a treatment machine by indicating a validation of the current patient to receive radiation therapy only when the comparison produces a specifiable degree of correspondence (Simon: ¶ 0026; ¶ 0030, i.e., “Once the verification criteria are satisfied, the treatment safety device 14 releases the indicator 22”; ¶ 0031, i.e., Simon teaches “entry of verification criteria, and acceptable data, ranges, thresholds, etc. that satisfy the criteria,” which in the context of Takizawa, a person having ordinary skill in the art would have understood could be the specifiable degree of correspondence for the comparison of the current patient features with the reference features), 
wherein release of the current patient for radiation treatment includes releasing an interlock on the treatment machine that enables the treatment to be performed (Simon: ¶ 0027; ¶ 0030, i.e., “Once the verification criteria are satisfied, the treatment safety device 14 releases the indicator 22 and/or interlock 24”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right site” as the claimed determination when the patient is properly positioned); and 
exclude treatment of a patient with a wrong identity and prevent a patient with the wrong identity from being located in a-the hazard zone of a-the radiation treatment room (Simon: ¶ 0015, i.e., Examiner interprets the “preventing improper operation of the treatment delivery device” as the claimed preventing a patient from being located in the hazard zone because the device is not hazardous if it is not operating; ¶ 0023, i.e., “The treatment safety module 20 determines whether predetermined treatment verification criteria are met and, based on the determination, operates the treatment safety device 14 to prevent improper operation of the treatment delivery device 12”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right patient” as the claimed determination of a patient with a wrong identity).
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/24/2022.
Regarding the 112 rejections, “Applicant submits that amended claims 1 and 11 are complete, definite, and supported by the written description, and therefore meet the requirements of Section 112(a) and (b).”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “In Takizawa, it is the area in front of an access door where the facial recognition takes place. This aspect of Takizawa does not correspond to the claimed method according to claim 1, which defines entering a treatment room as the triggering event for the patient validation to take place. Closing a radiation shielding door is also considered a triggering event…As Takizawa does not relate to a treatment procedure for treating a patient, an ordinary skilled person cannot find any suggestion in Takizawa on how to implement facial recognition in a process of providing such treatment.”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Although Simon increases the safety of an irradiation procedure, no reference is made to computer-aided patient validation and there is no information in the cited art that would suggest to an ordinary skilled person to modify Takizawa to allow entry into the treatment room, then validate the patient for treatment in the manner alleged in the Office Action. In paragraph [0031], Simon describes that the security module can have an interface for entering verification criteria, but according to Simon these criteria must be checked off manually by the treating person.”
In response to Applicant’s argument that (a) regarding the 112 rejections, “Applicant submits that amended claims 1 and 11 are complete, definite, and supported by the written description, and therefore meet the requirements of Section 112(a) and (b)”:
It is respectfully submitted that while the amended claims overcome the 112(a) rejection of claim 11 and 112(b) rejections of claims 1, 11, they did not overcome the 112(a) rejections of claim 1, as addressed in the above Office Action.
Applicant provides support in specification for: the computer performing the comparison and validation in an automated process, an automated performance of radiation treatment, and a release of an interlock associated with the automated process. However, there is still no support in the specification for the release of an interlock on the treatment machine with little or no direct human control (i.e., automatically, by the computer). Moreover, the specification to which Applicant points states “An interlock release then occurs so that the radiation process can start when the patient is properly positioned,” not “when it is determined, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence” which is what the amended claims recite.
Thus, Examiner maintains the 112(a) rejections of claims 1-2, 7-8.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “In Takizawa, it is the area in front of an access door where the facial recognition takes place. This aspect of Takizawa does not correspond to the claimed method according to claim 1, which defines entering a treatment room as the triggering event for the patient validation to take place. Closing a radiation shielding door is also considered a triggering event…As Takizawa does not relate to a treatment procedure for treating a patient, an ordinary skilled person cannot find any suggestion in Takizawa on how to implement facial recognition in a process of providing such treatment”; and (c) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Although Simon increases the safety of an irradiation procedure, no reference is made to computer-aided patient validation and there is no information in the cited art that would suggest to an ordinary skilled person to modify Takizawa to allow entry into the treatment room, then validate the patient for treatment in the manner alleged in the Office Action. In paragraph [0031], Simon describes that the security module can have an interface for entering verification criteria, but according to Simon these criteria must be checked off manually by the treating person”:
It is respectfully submitted that Applicant argues “In Takizawa, it is the area in front of an access door where the facial recognition takes place. This aspect of Takizawa does not correspond to the claimed method according to claim 1, which defines entering a treatment room as the triggering event for the patient validation to take place.” As stated in Office Action dated 03/07/2022 and above, Examiner interprets the type of room is not functionally related to the “detecting, by a computer, an event including entry of a current patient into a [location]” and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an radiation treatment room (Takizawa: ¶ 0035-0036).
Applicant argues “Closing a radiation shielding door is also considered a triggering event.” However, Examiner interprets Takizawa to teach this limitation because the claim limitations (i.e., “closing of a radiation shielding door”) are recited in the alternative and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation.
Applicant argues “As Takizawa does not relate to a treatment procedure for treating a patient, an ordinary skilled person cannot find any suggestion in Takizawa on how to implement facial recognition in a process of providing such treatment” and “there is no information in the cited art that would suggest to an ordinary skilled person to modify Takizawa to allow entry into the treatment room, then validate the patient for treatment in the manner alleged in the Office Action.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the releasing, by the computer, the current patient for radiation treatment by a treatment machine only when the comparison produces a specifiable degree of correspondence, wherein releasing the current patient for radiation treatment includes: determining, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned; and excluding treatment of a patient with a wrong identity, and preventing a patient with the wrong identity from being located in the hazard zone of the radiation treatment room, as taught by Simon, within the system of Takizawa, with the motivation to “prevent unsafe delivery of radiation to a patient” (Simon: ¶ 0022).
Applicant argues “Although Simon increases the safety of an irradiation procedure, no reference is made to computer-aided patient validation” However, Applicant fails to specify which claim limitations to which Applicant’s argument about Simon refers. For example, the “computer-aided patient validation” in independent claims 1, 11 include multiple steps, some of which are taught by Takizawa and some of which are taught by Simon, as indicated by the 103 rejections in Office Action dated 03/07/2022 and above. 
Applicant argues “Simon describes that the security module can have an interface for entering verification criteria, but according to Simon these criteria must be checked off manually by the treating person.” However, Applicant fails to specify why Applicant does not think Simon does not teach the claim limitations. Simon teaches “determining, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence” (Simon: ¶ 0030, i.e., “Once the verification criteria are satisfied”; ¶ 0031, i.e., Simon teaches “entry of verification criteria, and acceptable data, ranges, thresholds, etc. that satisfy the criteria,” which in the context of Takizawa, a person having ordinary skill in the art would have understood could be the specifiable degree of correspondence for the comparison of the current patient features with the reference features). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626